Citation Nr: 0921581	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to April 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of a back injury or back disorder.

2.  Current diagnoses of degenerative joint disease of the 
lumbar spine and degenerative disc disease of the lumbar 
spine are of record.

3.  The evidence of record does not relate either of the 
veteran's currently diagnosed back disorders to her military 
service, or to a service-connected disorder.

4.  Prior to May 2, 2007, the veteran's ulcerative colitis 
was no more than moderately severe, as manifested by frequent 
diarrhea, abdominal bloating, and required use of anti-
diarrheals and antibiotic prescription medications.

5.  Beginning May 2, 2007, the veteran's ulcerative colitis 
was severe, with evidence of frequent diarrhea, abdominal 
bloating, malnutrition, and required use of anti-diarrheals 
and antibiotic prescription medications.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  Prior to May 2, 2007, the criteria for an evaluation 
greater than 30 percent for ulcerative colitis were not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2008).

3.  Beginning May 2, 2007, the criteria for an evaluation of 
60 percent, but no greater, for ulcerative colitis are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and for an increased evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in July 2006 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in that July 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records and VA medical 
treatment records have been obtained; the veteran stated in 
July 2006 that she had no outside treatment records which 
were pertinent to her current claims.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in January 2006, July 2006, and May 2007.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  


Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The record does not reflect, nor does the veteran assert, 
that her back disorder is directly related to her military 
service.  Instead, the veteran argues that her back disorder 
has been aggravated by her service-connected left foot 
disorder.  To that end, there is no medical evidence that the 
veteran sustained a back injury in, or had a back disorder 
diagnosed during, her military service, and there are no 
opinions of record which relate her currently diagnosed back 
disorders to her military service or any incident therein.  
Accordingly, service connection for a back disorder on a 
direct basis is not warranted.

The evidence of record also does not show that the veteran's 
back disorder was the result of or aggravated by a service-
connected disorder, to include her 
service-connected left foot disorder.  The documented history 
of the veteran's spine disorder includes repeated diagnoses 
of acute lumbar strain, all of which followed traumatic 
incidents.  Specifically, VA outpatient treatment records 
dated from January 2000 through September 2000 reflect that 
the veteran had an accident at work from which she sustained 
acute bilateral lumbar strain, and participated in physical 
therapy for 8 months following the incident.  A September 
2003 VA outpatient treatment record notes that when she bent 
over to pick up her car keys, the veteran felt sudden severe 
right lower back pain; lumbar strain was again diagnosed, and 
the veteran reported that she had experienced back pain in 
the same area 18 months prior.  Finally, an October 2005 VA 
outpatient treatment record indicated that the veteran 
reported experiencing low back pain after increased bending 
while cleaning her house; she stated that lumbar strain had 
previously been diagnosed, and that she had experienced pain 
in the same area for the last 5 years after a slip-and-fall 
incident on ice at work in 2000.  However, lumbar strain is 
not currently diagnosed; the July 2006 VA examiner did not 
include it among the veteran's diagnoses.  

The July 2006 VA examiner diagnosed degenerative joint 
disease of the lumbar spine, based on a January 2004 VA x-
ray, and degenerative disc disease of the lumbar spine, based 
on an October 2004 VA lumbar spine x-ray.  However, the only 
opinion of record which speaks to the claimed relationship 
between the veteran's currently diagnosed back disorders and 
her service-connected left foot disorder is that of the July 
2006 VA examiner.  At that time, it was concluded that 
neither of these disorders were caused by or aggravated by 
plantar keratomas (the veteran's service-connected left foot 
disorder).  There are no other opinions which speak to this 
nexus relationship, and contradict the VA examiner's opinion.  
Although the veteran's statements with respect to the 
relationship between her low back disorder and her service-
connected left foot disorder have been considered, she lacks 
the medical training to make her qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  For these 
reasons, service connection for a low back disorder on a 
secondary basis is not warranted.

Because the medical evidence of record does not show that the 
veteran's back disorder is related to service or a service-
connected disorder, the preponderance of the evidence is 
against her claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)


The veteran's ulcerative colitis is currently evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  38 C.F.R. § 4.114, Diagnostic Code 
7323.  Diagnostic Code 7323 provides for a 30 percent 
evaluation for moderately severe ulcerative colitis with 
frequent exacerbations.  Id.  A 60 percent evaluation is 
warranted for severe ulcerative colitis with numerous attacks 
a year and malnutrition, the health only fair during 
remissions.  Id. The maximum 100 percent evaluation is 
warranted for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication such as liver abscess.  Id.  

Based on the evidence of record, the veteran's ulcerative 
colitis increased in severity during the course of the appeal 
period such that staged ratings are warranted.  See Hart, 21 
Vet. App. at 510.  Specifically, although the evidence shows 
that the veteran's ulcerative colitis was only moderately 
severe prior to May 2, 2007, at the May 2007 VA examination, 
the VA examiner indicated that the veteran's ulcerative 
colitis was severe enough to result in malabsorption that 
required a need for supplementation to avoid malnutrition.  

Prior to May 2, 2007, an evaluation greater than 30 percent 
is not warranted for the veteran's ulcerative colitis under 
Diagnostic Code 7323, as severe or pronounced ulcerative 
colitis is not shown.  For this time period, the evidence 
reflected that the veteran had frequent diarrhea, and upwards 
of 7 bowel movements per day, with reports of occasional 
soiling of the veteran's clothing until she began wearing 
adult diapers in April 2006.  However, the veteran reported 
during the January 2006 VA examination that her symptoms did 
not interfere with work so long as she remembered to take an 
anti-diarrheal medication in the morning.  Although later VA 
treatment records show that those anti-diarrheal medications 
became less effective over time, the veteran was then 
prescribed different antibiotic medications to treat the 
chronic diarrhea, and February 2006 and July 2006 VA 
outpatient treatment record noted that she had good success 
with these medications.  Moreover, the VA outpatient 
treatment records for this period repeatedly reflect that she 
did not experience nausea, vomiting, or abdominal tenderness, 
or fistulas.

The medical evidence of record during this time does not meet 
the criteria for severe symptoms of ulcerative colitis to 
warrant a 60 percent rating as malnutrition was not shown.  
In addition, the evidence does not show the veteran's 
ulcerative colitis resulted in marked malnutrition or anemia, 
or with a serious complication such as liver abscess to 
warrant the maximum 100 percent disability rating.  The 
symptoms described above are not more than moderately severe.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  Therefore, a rating 
in excess of 30 percent for ulcerative colitis prior to May 
2, 2007 is not warranted under Diagnostic Code 7323.  

However, at the May 2007 VA examination, the VA examiner 
indicated that the veteran now experienced irreducible 
diarrhea, abdominal pain, and cramping, all of which were 
attributable to her ulcerative colitis.  A new history of 
fistulas was noted, a condition not previously documented.  
Most importantly, the VA examiner indicated that as a result 
of the symptoms of her ulcerative colitis, the veteran was 
experiencing malabsorption of nutrients such that she had the 
need for dietary supplementation to avoid malnutrition.  For 
these reasons, an evaluation of 60 percent under Diagnostic 
Code 7323 is warranted beginning May 2, 2007.  Id.

The above notwithstanding, the maximum 100 percent evaluation 
is not warranted for the period beginning May 2, 2007.  There 
is no evidence that the veteran's ulcerative colitis is 
pronounced, has resulted in marked malnutrition, anemia, or 
general debility, or results in a serious complication.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  Accordingly, an 
evaluation greater than 60 percent is not warranted beginning 
May 2, 2007.  

Other applicable diagnostic codes have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
evidence shows that the veteran has fecal incontinence 
requiring the use of adult sanitary products, and a separate 
30 percent evaluation for this manifestation was granted in a 
May 2007 rating decision, effective June 14, 2006, under the 
provisions of Diagnostic Code 7332 for impairment of 
sphincter control of the rectum and anus.  The criteria for 
chronic enteritis, chronic enterocolitis, and diverticulitis 
all direct that these conditions be rated as either 
ulcerative colitis (Diagnostic Code 7323) or irritable colon 
syndrome (Diagnostic Code 7319); the reasons for not 
assigning a higher evaluation under Diagnostic Code 7323 are 
noted above, and the maximum evaluation available under 
Diagnostic Code 7319 is a 30 percent rating; thus, evaluating 
ulcerative colitis under Diagnostic Code 7323, as above, 
would provide the greatest benefit.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2008).  Moreover, there is no evidence 
that the veteran has amebiasis, bacillary dysentery, 
intestinal or hepatic distomiasis, or tuberculous 
peritonitis; thus, consideration under these diagnostic codes 
is not warranted.  38 C.F.R. § 4.114, Diagnostic Codes 7321, 
7322, 7324, 7331 (2008).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disabilities with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral 
is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
disability ratings assigned for ulcerative colitis 
inadequate.  The veteran's ulcerative colitis is evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7323, the criteria 
of which is found by the Board to specifically contemplate 
the veteran's level of disability and symptomatology.  
Manifestations of the veteran's service-connected ulcerative 
colitis include, prior to May 2, 2007, frequent diarrhea, 
abdominal bloating, and routine use of anti-diarrheals and 
antibiotic prescription medications; on and after May 2, 
2007, they include those symptoms plus evidence of 
malabsorption requiring nutritional supplementation.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
veteran's symptoms are more than adequately contemplated by 
the ratings for her service-connected ulcerative colitis.  
Ratings in excess of those currently assigned are provided 
for certain manifestations of ulcerative colitis, but the 
medical evidence reflects that those manifestations are not 
present in this case.  There is no evidence of marked 
malnutrition, anemia, general debility, or serious 
complications as a result of the veteran's service-connected 
ulcerative colitis.  38 C.F.R. § 4.114, Diagnostic Code 
7323.  The currently assigned ratings for the veteran's 
ulcerative colitis more than reasonably describe her 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.114.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration is not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Because the evidence of record does not show that the 
veteran's ulcerative colitis was more than moderately severe 
prior to May 2, 2007, and is not more than severe beginning 
May 2, 2007, the preponderance of the evidence is against the 
assignment of evaluations in excess of 30 percent prior to 
May 2, 2007, and in excess of 60 percent beginning May 2, 
2007.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder is denied.

An evaluation greater than 30 percent, prior to May 2, 2007, 
for ulcerative colitis is denied.

Beginning May 2, 2007, a 60 percent evaluation, but no 
greater, for ulcerative colitis is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


